Citation Nr: 0830519	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, to include bullous emphysema status/post left 
lobectomy.


REPRESENTATION

Appellant represented by:	Virginia A Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1955 to February 
1957.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In an October 2006 decision, the Board denied the veteran's 
claim.  The veteran appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the veteran's claim 
for readjudication.  In an April 2008 Order, the Court 
granted the joint motion, vacated the Board's October 2006 
decision, and remanded this case to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the Joint Motion, the Board must remand 
this claim to the RO.  The Joint Motion instructed that the 
veteran had not been properly notified that VA had been 
unable to obtain certain records.  Therefore, a remand is 
necessary to provide the veteran with this notification, 
detailed in 38 C.F.R. § 3.159 (e).

Accordingly, the case is REMANDED for the following action:

Provide the veteran with notice that VA 
has been unable to obtain his service 
records.  Such notice should contain the 
following information:

(i)  The identity of the records VA was 
unable to obtain; 

(ii)	 An explanation of the efforts VA 
made to obtain the records;

(iii)  A description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the veteran 
submits the records VA was unable to 
obtain; and

(iv) A notice that the veteran is 
ultimately responsible for providing the 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

